Citation Nr: 0605808	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  05-04 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease 
due to exposure to lead-based paint. 
 
2.  Entitlement to service connection for peripheral 
neuropathy due to exposure to lead-based paint.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from April 1945 until 
August 1946.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a November 2004 
rating decision of the VA Regional Office (RO) in Lincoln, 
Nebraska.  


FINDINGS OF FACT

1.  Parkinson's disease was not shown in service or for many 
years thereafter; it is not likely related to in-service 
exposure to lead-based paint.

2.  Any peripheral neuropathy the veteran experiences was not 
shown in service; it is not likely related to in-service 
exposure to lead-based paint.


CONCLUSIONS OF LAW

1.  The veteran does not have Parkinson's disease that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2005).

2.  The veteran does not have peripheral neuropathy that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that as a deck hand stationed on the USS 
Shenandoah during WWII, he was exposed to lead-based paint 
from long-term duties that included side cleaning, scraping 
and spray painting the ship.  He maintains that he now has 
Parkinson's disease and peripheral neuropathy as the result 
of lead exposure.

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims has been accomplished.  As evidenced by 
the statement of the case, and the supplemental statement of 
the case, the veteran and representative have been notified 
of the laws and regulations governing entitlement to the 
benefits sought, and informed of the ways in which the 
evidence has failed to substantiate the claims.  These 
discussions also served to inform him of the evidence needed 
to substantiate the claims.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In a letter dated in July 
2004, the RO informed the appellant of what the evidence had 
to show to substantiate the claims for service connection, 
what medical and other evidence the RO needed from him, what 
information or evidence he could provide in support of the 
claims, and what evidence VA would try to obtain on his 
behalf.  He was also advised to submit relevant evidence or 
information in his possession.  38 C.F.R. § 3.159(b) (2005).

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claims in this instance.  He has had the 
benefit of several VA examinations with medical opinions, and 
extensive VA clinical records have been received and 
associated with the claims folder.  A private medical report 
and medical authority submitted by the veteran have also been 
considered.  Under the circumstances, the Board finds that 
further assistance with respect to the claims is not 
required.  See 38 U.S.C.A. § 5103A(a)(2).  

Turning to the merits of the veteran's claims, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2005).  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2005).

Service incurrence or aggravation may be presumed for certain 
diseases, including paralysis agitans (Parkinson's), that are 
manifested to a compensable degree within one year of 
separation from qualifying military service.  38 C.F.R. 
§§ 3.307, 3.309 (2005).

The veteran's service administrative documents show that he 
served in the United States Navy as Seaman First Class aboard 
vessels that included the USS Shenandoah.  

The appellant's service medical records reflect no treatment 
for Parkinson's disease or peripheral neuropathy.  His 
nervous system was evaluated as normal upon examination in 
June 1946 prior to separation from service.

A claim for service connection for conditions that included 
Parkinson's disease and peripheral neuropathy secondary to 
lead-based paint exposure was received in June 2004.  
Submitted in support of the claim was a medical report dated 
in June 2004 from K. A. Mickels, M.D., indicating that she 
was asked to "send a note to you regarding [the veteran] and 
his exposure to lead based paints in the ships...while in the 
Navy, and its possible relationship to...Parkinson's Disease."  
The physician stated that it was known that lead could cause 
a variety of neurologic problems, and that the veteran 
exhibited some of those abnormalities including subtle 
changes in mental attitude, weakening of his memory, and 
diminished concentration.  She stated that he had also been 
having difficulty with peripheral neuropathy.  In conclusion, 
Dr. Mickles related that it was her opinion that the 
veteran's Parkinsonian features and peripheral neuropathy may 
have been a result of previous exposure to lead-based paints.  

VA outpatient clinical records dating from 2001 show that the 
veteran was seen for various complaints and disorders.  In 
May 2002, it was reported that he had displayed tremors of 
the left hand over the past year, and that twitching of the 
left foot had begun recently.  A September 2003 clinic note 
indicated that a review of private records revealed 
conditions that included axonal peripheral neuropathy.  In 
November 2003, it was recorded that the veteran had a 
neuropathy confirmed EEG (electroencephalogram).  The veteran 
underwent a comprehensive physical examination on another 
occasion in November 2003 where it was noted that he had 
known diabetes with neuropathy and early Parkinsonian 
features.  Parkinsonian-like symptoms were also reported in 
January 2004.  His treating clinician related in February 
2004 that he had Parkinson's disease.  

Printed medical authority on the health effects of lead 
exposure was submitted on the veteran's behalf and received 
in February 2005.  The report stated that lead entering the 
respiratory and digestive systems was released to the blood 
and distributed throughout the body, and that 90 percent of 
the total body burden was accumulated in the bones where it 
was stored for decades.  It was reported that lead in bones 
might be released into the blood and re-expose organ systems 
long after the original environmental exposure.  It was 
related that the toxic nature of lead was well documented and 
that the most important aspects of lead toxicity were its 
effects on the central nervous system which might be 
irreversible.  It was noted that the frequency and severity 
of symptoms among exposed workers depended on the level of 
exposure, and that there were several biological indices of 
lead exposure with the best available method of measuring 
being the blood lead level (BLL).  

Significantly, it was indicated that severe exposures 
resulting in BLLs greater than 80 micrograms per deciliter 
(ug/dL) might cause coma, encephalopathy or death, and that 
historically, the most severe damage to the peripheral 
nervous system from high chronic workplace exposures to lead 
(two or more times higher than the current OSHA Permissible 
Exposure Limits [PEL] of 50 ug/m3) resulted in local 
paralysis described as 'wrist drop' or 'foot drop.'  It was 
reported that occupational lead exposures allowable under the 
current OSHA lead standards would not produce these obvious 
neurologic clinical symptoms, but that lead exposures 
permissible under the OSHA standards might be harmful to the 
central nervous system.  It was reported that workers with 
BLLs of 40 to 50 ug/dL might experience fatigue, 
irritability, insomnia, headaches and subtle evidence of 
mental and intellectual decline and that such subclinical 
symptoms represented early stages of neurologic damage to the 
central and peripheral nervous system.  The report indicated 
that BLLs as low as 30 to 40 ug/dL decreased motor nerve 
conduction velocity in workers, although these lead exposure 
levels were not associated with clinical symptoms.  
Protecting Workers Exposed to Lead-based Paint Hazards, A 
Report to Congress DHHS (NIOSH) Publication No. 98-112, 
Chapter 1, Health Effects of Lead Exposure and Occupational 
Exposure Criteria, January 1997.  

The veteran was afforded a VA hemic disorders examination in 
March 2005 wherein the examiner noted that claims folder and 
prior medical history were reviewed.  A comprehensive 
clinical history was recited in which it was noted that he 
appeared to have Parkinson's disease that was diagnosed just 
over a year before.  Clinical laboratory testing showed a 
current serum lead level of less that 3 ug/dL.  On VA 
neurological examination on that same date, the examiner 
stated that decreased sensation in the lower extremities was 
most likely due to the extensive swelling the veteran had of 
both legs, and did not appear to be secondary to a specific 
peripheral neuropathy.  The examiner further related that 
"[i]n fact, I do not feel he has a peripheral neuropathy at 
this time in either the upper or lower extremities."  
Diagnoses included Parkinson's disease.  The examiner 
reiterated that the veteran did not appear to have peripheral 
neuropathy in the lower extremities, but most likely had some 
type of compressive neuropathy in the upper extremities when 
he slept at night, which would go away during the day.  It 
was felt that this was not a specific peripheral neuropathy.  

The veteran also underwent VA peripheral nerves examination 
on that date, during which it was noted that he did have 
sensation changes in both lower extremities, but this 
appeared to be due to extensive swelling.  It was reported 
that no testing was being performed at that time, but that 
there was no muscle wasting or atrophy, and that none of the 
joints were specifically affected.  It was again found that 
upper extremity paresthesia that the veteran mentioned was 
most likely due to a compressive neuropathy that abated 
during the daytime and was not present at that time.  It was 
added that if this were a typical peripheral neuropathy, his 
symptoms would be chronic and ongoing and not dissipate 
during the day.  

The examiner noted that a review of the current medical 
literature regarding Parkinson's disease had been performed.  
The examiner stated that "[a]s best as I can tell, there is 
no evidence to state that lead exposure specifically causes 
Parkinson's disease."  It was indicated that Parkinson's 
disease usually came about with a genetic history, and that 
there was mention of some other issues [in the clinical 
record] suggesting a relationship to the condition.  The 
physician reiterated that "as best as this examiner can 
tell, lead exposure does not cause Parkinson's disease." 

The examiner related that lead exposure could play a role in 
the development of peripheral neuropathy, but that the 
veteran did not appear to have it.  The examiner indicated 
that it would be expected that the veteran would have 
mentioned peripheral neuropathy symptomatology many years 
before if and when lead levels were actually high, if and 
when that actually happened, but that "at this point in 
time, he does not appear to have a specific peripheral 
neuropathy, and even if he did, this nowadays would not be 
related to lead exposure because these symptoms would have 
been found many, many years ago."  It was added that when 
prior VA clinical system records were reviewed, there was no 
mention of any specific peripheral neuropathy symptoms.  

The veteran's service medical records make no reference to 
Parkinson's disease or peripheral neuropathy.  The record 
reflects no medical evidence indicating either Parkinson's 
disease-like symptoms or symptomatology indicative of 
peripheral neuropathy until the early 2000s, approximately 55 
years after the veteran's separation from service.  Thus, the 
evidence of record does not establish that the veteran's 
Parkinson's disease or peripheral neuropathy was shown in 
service or within one year thereafter, such that he is 
entitled to service connection based on manifestation during 
service or based on paralysis agitans or other organic 
disease of the nervous system being shown to a compensable 
degree within the presumptive period. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Moreover, the appellant does not contend that Parkinson's 
disease or peripheral neuropathy began in service.  Rather, 
he avers that his duties aboard ship during WWII involved 
lead exposure that developed into those disorders.  The Board 
notes that the veteran's private physician, Dr. Mickels, 
opined in June 2004 that his Parkinsonian features and 
peripheral neuropathy many have been a result of previous 
exposure to lead-based paints.  As noted previously, however, 
the earliest diagnosis of symptoms consistent with 
Parkinson's disease and peripheral neuropathy was in the 
early 2000s.  The Board points out that even if the veteran 
did come in contact with high levels of lead more than 50 
years ago, as contended, the clear weight of the current 
clinical evidence of record goes against a finding that such 
disabilities are the result of that exposure.

Epidemiological studies submitted on the veteran's behalf in 
support of the claim document that central and peripheral 
nervous system disorders may develop from exposure to high 
levels of lead with a BLL of 30 ug/dL or more.  However, when 
evaluated by the VA in March 2005, the appellant only had a 
BLL of 3 ug/dL.  Therefore, it may be inferred from the study 
that if any skeletal lead was being released into the blood, 
the level of such is far below that which would predispose 
the veteran to any central or peripheral nerve 
manifestations.  Additionally, if he had excessively high 
levels earlier, such as during military service, it is 
curious (as the 2005 examiner pointed out) that he did not 
have any symptoms contemporaneous with the exposure or 
shortly thereafter.  (In this regard, the record shows that 
the veteran first noted problems with tremors in about 2001.)

The record reflects that when the veteran was afforded an 
array of specialized VA examinations in March 2005, it was 
clearly stated that there was no clinical evidence, to 
include consideration of the medical literature, which tended 
to prove that lead exposure in the veteran's case led to 
Parkinson's disease.  It was indicated that while chronic 
lead exposure could play a role in the development of 
peripheral neuropathy, symptoms of such should have become 
manifest many years before, and that lead exposure in service 
would not be related to any recently developed peripheral 
nerve disorder.  Indeed, it was found at that time that the 
veteran did not have peripheral neuropathy in the legs and no 
true neuropathy in the upper extremities, but only sensory 
loss of the lower extremities due to severe swelling, and 
compression neuropathy in the upper extremities.  These 
definitive statements clearly stand in contrast with the 
opinion of Dr. Mickles who appears to only speculate that the 
veteran's Parkinsonian features and peripheral neuropathy 
might have been related to lead exposure in service.  (Dr. 
Mickles also indicated that she was not an occupational 
medicine specialist, which causes her opinion to be of lesser 
evidentiary weight.)  Unlike the private medical opinion, the 
VA medical examiners' conclusions were based on a complete 
review of the veteran's claims folder, examination of the 
veteran and review of medical authority.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999).  The Board thus assigns the VA 
opinion more probative weight than the private medical 
evidence submitted by the veteran.

Therefore, in sum, even assuming that the veteran was exposed 
to high levels of lead from lead-based paint in service, the 
more probative medical evidence of record does not show that 
he now has Parkinson's disease or peripheral neuropathy from 
such exposure.  For the foregoing reasons, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for Parkinson's disease or peripheral 
neuropathy as secondary to exposure to lead-based paint in 
service.  The benefit-of-the-doubt doctrine is thus not for 
application. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990)


ORDER

Service connection for Parkinson's disease due to exposure to 
lead-based paint is denied.

Service connection for peripheral neuropathy due to exposure 
to lead-based paint is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


